            Case 1:20-cv-00783-JEO Document 1 Filed 06/04/20 Page 1 of 11                     FILED
                                                                                     2020 Jun-04 PM 01:26
                                                                                     U.S. DISTRICT COURT
                                                                                         N.D. OF ALABAMA


                       UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ALABAMA
                             EASTERN DIVISION

RITA DOWDY,                             )
                                        )
       PLAINTIFF,                       )
                                        )
V.                                      )      CIVIL ACTION NUMBER:
                                        )
LVNV FUNDING, LLC;                      )      JURY TRIAL DEMANDED
RESURGENT CAPITAL                       )
SERVICES, L.P.,                         )
                                        )
       DEFENDANTS.                      )


                                   COMPLAINT


       This is an action brought by the Plaintiff, Rita Dowdy, for actual and

statutory damages, attorney’s fees, and costs for Defendants’ violations of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”).

                           JURISDICTION AND VENUE

       This Court has jurisdiction under 15 U.S.C. §1692k (d), and 28 U.S.C.

§1331, §1332, and §1367. Venue is proper in that at all relevant times the

Defendants transacted business in this District, and the Plaintiff resides in this

District.



                                    Page 1 of 11
     Case 1:20-cv-00783-JEO Document 1 Filed 06/04/20 Page 2 of 11




                   STATEMENT OF THE PARTIES

1.       Plaintiff, Rita Dowdy, is over the age of nineteen (19) years and is a

         resident of the city of Alpine in Talladega County, Alabama.

2.       Defendant LVNV Funding, LLC (“LVNV”) is, and at all times

         pertinent herein was, a foreign limited liability company or other legal

         entity organized under the laws of the State of Delaware. Plaintiff

         asserts that, upon information and belief, Defendant LVNV Funding,

         LLC is a debt collector as that term is defined by the Fair Debt

         Collection and Practices Act at 15 U.S.C. §1692(a)(6). LVNV

         Funding, LLC has no employees. Rather, LVNV Funding, LLC’s

         accounts, including upon information and belief, the account at issue

         in this case, are serviced by Defendant Resurgent Capital Services,

         L.P.

3.       Defendant, Resurgent Capital Services, L.P. (“Resurgent” or

         collectively with LVNV as “The Defendants”), is a foreign limited

         partnership or other legal entity organized under the laws of the State

         of Delaware. Resurgent was, in all respects and at all times relevant

         herein, doing business in the state of Alabama, and was at all relevant

         times registered to do business in Alabama with the Alabama

                               Page 2 of 11
     Case 1:20-cv-00783-JEO Document 1 Filed 06/04/20 Page 3 of 11




         Secretary of State. Plaintiff asserts that Defendant is regularly

         engaged in the business of collecting consumer debts from consumers

         residing in Talladega County, Alabama and is a “debt collector,” as

         defined by the FDCPA 15 U.S.C. § 1692a(6). Upon information and

         belief, Resurgent is the servicer of accounts, including the account at

         issue in this case, for LVNV.

                        STATEMENT OF FACTS

                                Background

4.       On or about August 8, 2019, Defendants filed or caused to be filed a

         lawsuit against Plaintiff in the Small Claims Court of Talladega

         County, Alabama which was assigned case number 74-SM-2019-

         900395 (hereinafter referred to as “the lawsuit”).

5.       The lawsuit involved a debt allegedly owed by Plaintiff to Regional

         Finance Corporation of Alabama, an entity not a party to this lawsuit,

         as the result of an alleged consumer loan taken out by Plaintiff.

         LVNV and/or Resurgent filed the lawsuit in an attempt to collect an

         alleged debt from the Plaintiff.

6.       The alleged debt was incurred for personal or household purposes.

7.       In its complaint LVNV represented that Regional Finance

                                Page 3 of 11
     Case 1:20-cv-00783-JEO Document 1 Filed 06/04/20 Page 4 of 11




         Corporation of Alabama, assigned an account allegedly belonging to

         Plaintiff to LVNV and claimed that Plaintiff allegedly had a balance

         due on the account of $1,968.10.

8.       Plaintiff has never done business with Defendants and has never

         owed Defendants any money.

9.       Plaintiff answered LVNV’s Small Claims Complaint and denied all of

         the allegations made by LVNV in the lawsuit.

10.      Trial was held on LVNV’s alleged claim against Rita Dowdy on

         September 20, 2019.

11.      Despite bearing the burden of proof at trial, LVNV called no

         witnesses at trial in support of its claims against Rita Dowdy.

         Further, LVNV offered no competent evidence at trial that the alleged

         debt was assigned to LVNV, that LVNV owned the alleged debt and

         as such had any standing to bring suit against Rita Dowdy or that Rita

         Dowdy was in any way responsible for paying the alleged debt

         claimed by LVNV in the amount claimed by LVNV in the Complaint.

         As a result, judgment was entered in favor of Rita Dowdy and against

         LVNV on September 26, 2019.

12.      Each year Defendants file or cause to be filed hundreds if not

                               Page 4 of 11
   Case 1:20-cv-00783-JEO Document 1 Filed 06/04/20 Page 5 of 11




        thousands of lawsuits against consumers in Alabama without any

        intention of proving the claims it alleges; with the knowledge that it

        will not call any witnesses to testify on its behalf at trial and knowing

        that it will not be able to offer competent evidence at trial.

  13.   The pattern and practice of LVNV is to file lawsuits, such as the

        Small Claims Court lawsuit at issue in this case, in an attempt to

        either secure a default against Alabama consumers who fail to answer

        the bogus complaints LVNV files or to coerce a settlement or consent

        judgment from consumers at the courthouse before trial when LVNV

        knows it has no witnesses and no competent evidence to prove its

        claims.

  14.   The case filed against Rita Dowdy is not an outlier nor was it filed by

        mistake. Rather, as discovery in this case will likely show, it is

        merely an example of the unfair and intentionally illegal business

        model that Defendants have put into place.

                      COUNT ONE
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                  15 U.S.C. § 1692 et seq.

  15.   Plaintiff incorporates by reference all of the above paragraphs of this

        Complaint as though fully stated herein.

                               Page 5 of 11
 Case 1:20-cv-00783-JEO Document 1 Filed 06/04/20 Page 6 of 11




16.   The foregoing acts and omissions of Defendants and their employees

      and agents constitute numerous and multiple violations of the

      FDCPA, 15 U.S.C. § 1692 et seq., including, but not limited to, 15

      U.S.C. § 1692d §1692e and §1692f with respect to Plaintiff.

17.   As a direct and proximate result of the wrongful conduct visited upon

      Plaintiff by Defendants in their wrongful collection efforts, Plaintiff

      suffered actual damages including physical pain, mental anguish and

      emotional distress.

18.   As a result of Defendants’ violations of the FDCPA, Plaintiff is

      entitled to actual damages in an amount to be determined by a struck

      jury pursuant to 15 U.S.C. § 1692k(a)(1); statutory damages in an

      amount up to $1,000.00 pursuant to 15 U.S.C. § 1692k(a)(2)(A); and,

      reasonable attorney’s fees and costs pursuant to 15 U.S.C. §

      1692k(a)(3), from Defendants.

                            COUNT TWO
                            NEGLIGENCE

19.   Plaintiff adopts the averments and allegations hereinbefore as if fully

      set forth herein.

20.   The Defendants knew or should have known the conduct set forth


                             Page 6 of 11
 Case 1:20-cv-00783-JEO Document 1 Filed 06/04/20 Page 7 of 11




      herein which was directed at and visited upon Plaintiff.

21.   The Defendants knew or should have known that said conduct was

      improper.

22.   The Defendants negligently failed to prevent and/or participated in

      improper collection activities.

23.   As a result of The Defendants’ negligence, the Plaintiff suffered

      physical pain, worry, anxiety, nervousness, and mental anguish.

                     COUNT THREE
             RECKLESSNESS AND WANTONNESS
                AGAINST THE DEFENDANTS

24.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

25.   The Defendants knew or should have known the conduct set forth

      herein which was directed at and visited upon the Plaintiff.

26.   The Defendants knew or should have known that said conduct was

      improper.

27.   The Defendants recklessly and wantonly failed to prevent and/or

      participated in improper collection activities.

28.   As a result of the Defendant’s reckless and wanton conduct, the

      Plaintiff suffered physical injury, worry, anxiety, nervousness, and

                                Page 7 of 11
 Case 1:20-cv-00783-JEO Document 1 Filed 06/04/20 Page 8 of 11




      mental anguish.

                        COUNT FOUR
                   MALICIOUS PROSECUTION

29.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

30.   Defendant LVNV Funding, LLC sued the Plaintiff.

31.   LVNV Funding, LLC lacked probable cause to file the lawsuit.

32.   LVNV Funding, LLC maliciously filed the lawsuit against the

      Plaintiff.

33.   The lawsuit ended in favor of Plaintiff and against LVNV Funding,

      LLC.

34.   As a result of LVNV Funding, LLC’s frivolous lawsuit, Plaintiff was

      harmed.

                           COUNT FIVE
                        ABUSE OF PROCESS

35.   The Plaintiff adopts the averments and allegations hereinbefore as if

      fully set forth herein.

36.   Defendant LVNV Funding, LLC filed a lawsuit against the Plaintiff

      alleging that it acquired a debt from a third party and represented that

      it owned the alleged debts and that Plaintiff was indebted to LVNV

                                Page 8 of 11
 Case 1:20-cv-00783-JEO Document 1 Filed 06/04/20 Page 9 of 11




      Funding, LLC.

37.   Defendant LVNV Funding, LLC never had any intent to prove any

      claim against the Plaintiff, but rather had an ulterior purpose when it

      filed the lawsuit against the Plaintiff.

38.   The ulterior purpose was to attempt to force Plaintiff into paying

      LVNV Funding, LLC or Resurgent for a debt that LVNV and/or

      Resurgent either could not or would not establish by any competent

      evidence or to coerce the Plaintiff into a settlement without any intent

      to offer any witness or offer other competent evidence supporting

      LVNV’s or Resurgent’s claims.

39.   Defendants were aware, at the time the lawsuit was filed, that they

      bore the burden of proof but despite that, they would never attempt to

      prove the claims alleged in the lawsuit and would never bring

      witnesses to Court or admit competent evidence in support of its

      claims.

40.   Defendants were aware that this conduct would harm the Plaintiff

      either by forcing him to pay a debt that Defendants knew they would

      not or could not prove or, alternatively, by coercing the Plaintiff into

      a settlement with the knowledge that Defendants would not or could

                             Page 9 of 11
        Case 1:20-cv-00783-JEO Document 1 Filed 06/04/20 Page 10 of 11




             not prove their claims against the Plaintiff.

      41.    This conduct by Defendants is all too common in Alabama state

             courts and constitutes a widespread pattern and practice against

             Alabama consumers, such as Plaintiff.

                                    DAMAGES

      Plaintiff alleges that as a direct and proximate result of the Defendants’ acts

alleged herein, Plaintiff was caused to incur physical pain as well as mental

distress and emotional suffering and incurred other actual damages.

      WHEREFORE, PREMISES CONSIDERED, Plaintiff claims damages

of the Defendants in statutory, compensatory and punitive damages, plus interest,

costs, reasonable attorney’s fees and any such other and further relief as this court

deems proper and/or necessary.

      In addition to the above, Plaintiff further demands declaratory judgment that

Defendants’ conduct violated the FDCPA, actual damages in an amount to be

determined by a struck jury pursuant to 15 U.S.C. § 1692k(a)(1), statutory

damages in the amount of $1,000.00 for the violations of the FDCPA pursuant to

15 U.S.C. § 1692k and costs and reasonable attorney’s fees for the violations of

the FDCPA pursuant to 15 U.S.C. § 1692k.

            PLAINTIFF DEMANDS A TRIAL BY STRUCK JURY.

                                   Page 10 of 11
       Case 1:20-cv-00783-JEO Document 1 Filed 06/04/20 Page 11 of 11




                                        /s/ W. Whitney Seals
                                        W. WHITNEY SEALS,
                                        Attorney for Plaintiff

OF COUNSEL:

COCHRUN & SEALS, LLC
P. O. Box 10448
Birmingham, AL 35202-0448
Telephone: (205) 323-3900
Facsimile: (205) 323-3906
filings@cochrunseals.com

PLAINTIFF’S ADDRESS:
Rita Dowdy
378 Oakdale Road
Alpine, AL 35014

PLEASE SERVE THE DEFENDANTS BY CERTIFIED MAIL, RETURN
RECEIPT REQUESTED TO THE FOLLOWING ADDRESSES:

LVNV FUNDING, LLC
c/o Registered Agent
Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104

RESURGENT CAPITAL SERVICES, L.P.
c/o Registered Agent
Corporation Service Company, Inc.
641 South Lawrence Street
Montgomery, AL 36104




                               Page 11 of 11
